 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9
10    ROGELIO MAY RUIZ,                                  Case No. 1:17-cv-00709-AWI-JDP
11                       Plaintiff,
12            v.                                         ORDER REGARDING
                                                         LIMITED PURPOSE COUNSEL
13    R. MOBERT,
14                       Defendant.
15

16          Plaintiff Rogelio May Ruiz, a state prisoner, proceeds without counsel in this civil rights

17   action brought under 42 U.S.C § 1983. On September 27, 2018, the court decided to recruit

18   counsel for plaintiff. (Doc. No. 38.) Attorney Kresta N. Daly has agreed to represent plaintiff for

19   the limited purposes of drafting and filing an amended complaint. Attorney Daly has no

20   obligation to continue representing plaintiff after the filing of the amended complaint. Even

21   before filing the amended complaint, the attorney may withdraw from representation by filing a

22   motion to withdraw representation, explaining the circumstances that warrant withdrawal from

23   representation. Plaintiff may not require counsel to assert frivolous claims, and attorney Daly

24   need not assert all claims previously asserted by plaintiff.

25

26
27

28
                                                        1
 1            Order

 2      1. Attorney Kresta N. Daly will represent plaintiff Rogelio May Ruiz for the limited purpose

 3            of drafting and filing an amended complaint. The amended complaint is due 120 days

 4            from the date of this order. The court will entertain extensions of time if appropriate.

 5      2. Attorney Daly’s representation of plaintiff may terminate upon the filing of an amended

 6            complaint, a motion to withdraw representation, or a notice that an amended complaint

 7            would not be appropriate. Should Attorney Day wish to continue representing plaintiff

 8            after the pleading stage, she may do so.

 9      3. Appointed counsel shall notify Sujean Park at (916) 930-4278, or via email at

10            spark@caed.uscourts.gov if she has any questions related to the appointment.

11      4. The clerk of court is directed to serve a copy of this order upon Kresta N. Daly, Barth

12            Daly LLP, 2810 5th St., Davis, CA 95618.

13
     IT IS SO ORDERED.
14

15
     Dated:      October 4, 2018
16                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26
27

28
                                                         2
